Citation Nr: 1037457	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO. 07-03 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence was received to reopen the 
claim for entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel
INTRODUCTION

The Veteran had active service between June 1958 and July 1960. 
He died in April 2004 and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The issue of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Appellant's claim for service connection for the cause of 
the Veteran's death was denied in August 2004, and the Appellant 
did not perfect an appeal of the issue,

2. The basis of the August 2004 denial was that there was no 
medical evidence showing that the Veteran was treated during 
service, or within one year following service, for symptoms of a 
cerebro-vascular accident. 

3. Since August 2004, two additional private medical opinions 
were received into the record suggesting that the Veteran's cause 
of death was due to medical conditions treated during or 
immediately after service.





CONCLUSION OF LAW

New and material evidence has been submitted to reopen a claim 
for entitlement to service connection for the cause of the 
Veteran's death; the claim is reopened. 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.160(d), 20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant is seeking to reopen her claim for entitlement to 
service connection for the cause of the Veteran's death. This 
claim was denied by way of an August 2004 rating decision. The 
Appellant filed a notice of disagreement (NOD), and in March 
2005, the RO issues a Statement of the Case (SOC). The Appellant, 
however, did not file a VA Form 9 or other communication to 
perfect the appeal, so the August 2004 rating decision became 
final in August 2005. 38 C.F.R. §§ 3.104, 20.1103(2009). In 
October 2005, the Appellant filed a statement in an attempt to 
reopen the issue of entitlement to service connection for the 
cause of the Veteran's death.

A claim that has been denied, and not appealed, will not be 
reopened and considered on the same factual basis. 38 U.S.C.A. §§ 
7104(b), 7105(c); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a). The exception to this 
rule of finality provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156. 

New evidence means existing evidence not previously submitted to 
agency decision makers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim. 38 
C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the last 
final disallowance must be considered in determining whether the 
newly submitted evidence is probative. Id. Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance. Id.

In this case, the claim was originally denied due to the absence 
of evidence showing that the Veteran treated in service or 
immediately thereafter for symptoms of his ultimately fatal 
cerebrovascular accident. Since August 2004, the Appellant has 
submitted two private physician's opinion relative to the claim. 
In June 2005, Dr. R. suggested that the Veteran was diagnosed 
with hypertension in service and diabetes within one year of 
discharge, and explicitly stated, "It is my medical opinion that 
the [Veteran's] health conditions were related to the military 
service."  And, in March 2010, Dr. C., submitted a similar 
statement, which indicated that the Veteran's "death was a 
consequence of the conditions that he developed during military 
service."

These records specifically address the basis of the last prior 
final decision with regard to the Appellant's claim. They clearly 
suggest that presumably competent medical professionals believe 
that the Veteran's death could be causally connected to his 
active service. The evidence thereby relates to an unestablished 
fact necessary to substantiate the claim, and because this 
evidence was not in the claims folder at the time of the August 
2004 rating decision, it is both new and material to the claim. 
Accordingly, the claim is reopened.

With regard to the new and material evidence aspect of this 
claim, the Board is granting in full the benefit sought on 
appeal. Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.


ORDER

New and material evidence was received to reopen the claim for 
entitlement to service connection for the cause of the Veteran's 
death; to that extent only, the claim is granted.


REMAND

The Appellant is seeking to establish that the cause of the 
Veteran's death was connected to his active service. To establish 
service connection for the cause of a Veteran's death, the 
evidence must show that a disability that either was incurred in 
or aggravated by service, or which was proximately due to or the 
result of a service-connected condition, was either a principal 
or contributory cause of death. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a) (2009); see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995). For a service-
connected disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the immediate 
or underlying cause of death, or be etiologically related 
thereto. 38 C.F.R. § 3.312(b) (2009). In this matter, the Veteran 
did not have a service-connected disability at the time of his 
death.

Under 38 C.F.R. § 3.159(c)(1), VA has a duty to assist the 
Appellant in the development of her claim by assisting her to 
obtain relevant treatment records from private healthcare 
providers. Several private providers have partial records in the 
claims folder at this time. It is important to seek complete 
records from these physicians as they are relevant to the 
Appellant's claim. In particular, Dr. R. submitted a statement in 
August 1999 suggesting that she may have treated the Veteran 
since his days in service. In June 2005, the same physician 
suggested that the Veteran's cause of death was linked to his 
service. There has been no attempt, however, to obtain these 
highly relevant treatment records. Similar partial records are 
within the claims folder from Dr. P., Dr. V., Dr. M., Dr. A., and 
Dr. R. Under 38 C.F.R. § 3.159(c)(1), VA has a duty to assist the 
Appellant in obtaining these records.

Also, the Board notes that the Appellant submitted a statement in 
January 2010, which suggested that she was submitting a VA Form 
21-4142, Authorization. However, no such Authorization was 
submitted with the statement. VA should follow up with the 
Appellant to obtain such Authorizations with regard to all of the 
Veteran's private physicians since service and attempt to obtain 
these relevant treatment records.

Once the record is complete, VA should obtain a VA medical 
opinion, based upon the evidence of record, to determine the 
likelihood that the Veteran's cause of death was etiologically 
related to his active service. Such complicated matters of 
medical knowledge must be addressed by a competent medical 
professional. The United States Court of Appeals for Veterans 
Claims (Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination. Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).



Accordingly, the case is REMANDED for the following action:

1. Obtain fully executed Authorizations (VA 
Forms 21-4142) from the Appellant for all of 
the Veteran's private treating physicians 
since service, and attempt to obtain copies 
of all relevant, non-duplicative records. 
Associate all records obtained with the 
claims folder, as well as any negative 
responses.

2. Obtain a medical opinion from an 
appropriate VA examiner to assess whether 
either a principal or contributory cause of 
the Veteran's death was a disability that 
either was incurred in or aggravated by 
service, or which manifested within one year 
of his discharge from service, or which 
initially manifested in service and continued 
through to his 2004 death. The opinion should 
be based upon a review of the evidence of 
record and the basis for any opinion provided 
should be clear in the report. If the 
examiner feels he or she cannot render an 
opinion without resort to speculation, then 
the reasoning for that inability should be 
explained.

3. Readjudicate the Appellant's claim. If the 
benefits sought on appeal remain denied, the 
Appellant and her accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


